YELVERTON, Judge.
For the reasons given in the case of Sharon Henry Boullion LeJeune, et al v. Tom Redd, 478 So.2d 717 (La.App. 3rd Cir.1985) decided this date, the only remaining issue in the captioned case, that is, whether the trial court properly calculated the value of the land less its improvements, is now moot. ■
However, for the reasons stated in the cited case, the judgment in this case ordering the division of court costs 50-50 is reversed and set aside. Judgment is rendered ordering that the defendant-reconve-nor, Tom Redd, pay all court costs in the court below and on appeal.
JUDGMENT AS TO COSTS REVERSED AND SET ASIDE; RENDERED.